[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant R  R Iron Works moves to strike the apportionment complaint of the defendant All-Metal Building, Incorporated because the apportionment complaint and the original plaintiff's complaint all sound in claims under the Connecticut Product Liability Act, General Statutes, § 52-572m. The motion to strike is granted on that ground. Apportionment complaints may be brought under subsection (h) of § 52-572h and § 52-102(b) of the general statutes. General Statute § 52-102b(a) which provides for apportionment complaints does not include statutory product liability actions brought under § 52-572m within the statutory authority. The apportionment complaint is struck.
FLYNN, J.